Citation Nr: 0517710	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  95-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to December 16, 
1992, for the grant of special monthly compensation (SMC) at 
the housebound rate.

2.  Entitlement to an evaluation in excess of 10 percent for 
reflux esophagitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

This claim, distressingly, has been remanded by the Board no 
less than six times since 1996 for various procedural and 
developmental reasons, the most recent being in September 
2003.  At this point, final resolution of the case is needed.

Nonetheless, in the most recent informal brief presentation, 
the veteran appeared to raise claims with respect to earlier 
effective dates for now-service-connected left hip and left 
knee disabilities.  The veteran contends, through his 
representative, that he is entitled to effective dates of 
February 1986.  If he desires to pursue these claims, he 
should do so with specificity at the RO.  As the Board does 
not have jurisdiction of those issues, they will not be 
considered in this decision.


FINDINGS OF FACT

1.  The appellant testified at a personal hearing on April 
27, 1987, that the veteran was in need of aid and attendance.

2.  In June 1987 correspondence, the RO acknowledged the 
appellant's claim for SMC based upon the need for aid and 
attendance or being housebound.

3.  By rating decision dated in November 1989, the RO denied 
the claim for SMC.

4.  The appellant disagreed with the RO's November 1989 
decision by correspondence dated in August 1990 and her 
appeal as to the denial of the April 1987 claim has not been 
finally adjudicated.

5.  The medical evidence and the appellant's testimony 
indicate that the veteran was housebound at the time of the 
April 1987 claim.

6.  The veteran's gastrointestinal disability is manifested 
by subjective complaints of regurgitation, burning, and 
reflux. 

7.  Objective findings of the veteran's gastrointestinal 
disorder include a relatively stable weight, and no 
substernal, arm, or shoulder pain.  

8.  Considerable impairment of health due to as 
gastrointestinal disability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation benefits 
based on being housebound have been met as of April 27, 1987.  
38 U.S.C.A. §§ 1114, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.350, 3.400, 20.201 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for reflux esophagitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.14, 4.110, 4.111, 4.112, 4.113, 4.114, 
Diagnostic Code (DC) 7346 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Effective Date Prior to December 16, 1992, 
for the Grant of SMC at the Housebound Rate

In essence, the appellant, the veteran's custodian and wife, 
maintains that she filed a claim for SMC based on aid and 
attendance in 1987.  She asserts that the grant of SMC at the 
"s" rate (for housebound status) should be awarded to that 
date.

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2004) (emphasis added).  

SMC for housebound benefits is payable where the veteran has 
a single service-connected disability rated as 100 percent 
and, (i) he has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (ii) he is permanently housebound by 
reason of service-connected disability or disabilities. 

This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2004).

For purposes of brevity, the Board will not address the long 
procedural history of this case, which has been adequately 
discussed in the many prior remands.  

In sum, the RO granted entitlement to SMC based on the 
housebound "s" rate by rating decision dated in December 
1993.  Parenthetically, he had been awarded SMC based on the 
"k" rate for loss of use of foot since 1971.  The "s" rate 
benefit was originally made effective to February 1993, the 
date the appellant filed a claim specifically mentioning a 
request for aid and attendance.  

By rating decision dated in October 1996, the effective date 
was made effective to December 16, 1992, the date of an 
outpatient medical record indicating that the veteran was 
entitled to service connection for left hip and left knee 
disabilities.  The grant of these two additional service-
connected disabilities increased the total rating to satisfy 
the criteria for SMC at the "s" rate for housebound status.  
As noted above, the appellant maintains that the effective 
date should be established to 1987.

This claim presents essentially two issues for the Board to 
consider.  First, the Board will address whether the 
appellant filed a claim for SMC prior to December 1992.  
Second, the issue is whether the veteran was legally entitled 
to SMC prior to December 1992.

Turning to the first issue, the appellant asserts that she 
filed a claim for SMC for housebound status in 1987.  Under 
VA law, "application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); see also Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  

The Rodriguez court noted that for purposes of establishing 
the requirements and procedures for seeking veterans' 
benefits, a claim, whether "formal" or "informal" must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits, and that the provisions of 
38 C.F.R. § 3.1(p) defined "claim," informal as well as 
formal, as a "communication in writing."  

Further, the Rodriguez court stated that when 38 C.F.R. 
§ 3.155(a) referred to "an informal claim," it necessarily 
incorporated the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing."  The Federal 
Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) made clear that there was no set form that an 
informal written claim must take.  All that was required was 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

In support of her claim, the appellant referenced personal 
hearing testimony before the RO on April 27, 1987.  At the 
hearing (conducted to address the issues of service 
connection for brain damage, seizures, and hiatal hernia), 
the veteran testified that he had memory lapses and sometimes 
could not find his way home.  The appellant related that the 
veteran was unable to fix his own food and she had to pay 
someone if her sister-in-law could not bring him food.

While the appellant's testimony itself was not in writing, 
there was apparently contemporaneous medical evidence which 
the RO considered a claim for SMC.  Specifically, she cited 
to a letter from the RO dated in June 1987.  In it, the RO 
indicated to the veteran in the first paragraph that:

[w]e have received medical evidence for 
consideration of your claim for aid and 
attendance (or housebound benefits).

However, it is not clear from either the letter or a review 
of the claims file of the date the medical evidence was 
received.  The letter went on to state that the information 
received indicated that the veteran was incompetent to handle 
his personal affairs and that it was proposed to appoint 
someone to assist him.  The letter discussed his rights and 
informed him that a decision would be made.  However, the aid 
and attendance issue was not discussed further.  He was 
subsequently found to be incompetent by rating decision dated 
in July 1987.

Based on the above evidence, the Board is satisfied that the 
appellant intended to file a claim for aid and attendance 
sometime in or around April 1987.  Her testimony, although 
not directly asserting a claim, suggested that the veteran 
was unable to care for himself.  Given the subsequent letter 
from the RO to the appellant indicating that she had filed a 
claim for aid and attendance, the Board will rely on her 
testimony and concludes that the appellant did, in fact, file 
a claim for aid and attendance on April 27, 1987.

Next, the Board finds that the April 1987 claim of 
entitlement to SMC for housebound status is still pending.  
VA regulations define a pending claim as an application, 
formal or informal, which has not been finally adjudicated.  
A finally adjudicated claim is defined as an application, 
formal or informal, which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of 1 year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160.  Inasmuch as 
the denial of the April 1987 claim has not yet been subject 
to appellate review, the claim is still pending.  The RO 
denied the April 1987 claim for SMC by rating decision dated 
in November 1989.  By correspondence dated in August 1990 
(within the one-year period), the appellant stated, in 
pertinent part:

We have had a case pending through the VA 
since 1986.  The VA Adjudication Dept has 
not complied with our request as of this 
date.

***

[The veteran] cannot take proper care of 
his personal hygiene needs[.]  I must 
help with that[,] therefore I must beg my 
relatives or friends to stop in during 
the day to be with him . . . . [The 
veteran] needs aid and attendance[.]  The 
doctors tell[] me his condition will not 
improve mentally or physically ever[.]

Under the relevant regulations, a notice of disagreement is a 
written communication from the claimant expressing 
dissatisfaction with an adjudicative determination and a 
desire to content the results.  38 C.F.R. § 20.201 (2004); 
see also Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) 
(a valid NOD must contain disagreement with a determination 
and a desire for appellate review).  

In this case, the Board finds that the appellant indicated 
her disagreement with the denial of the claim for SMC by 
continuing to assert that the veteran was in need of the 
benefit.  Further, she expressed her desire for appellate 
review by conveying that the RO had not complied with her 
request.  Therefore, the Board concludes that her August 1990 
correspondence was, in fact, a notice of disagreement with 
the November 1989 rating decision denying SMC.  Since the 
denial of the April 1987 claim has not yet been subject to 
appellate review, the April 1987 claim for SMC at the 
housebound rate has not been finally adjudicated and is still 
a pending claim.

Having determined that the April 1987 claim is still pending, 
the Board will consider the merits of the claim.  Given the 
favorable outcome, the Board concludes that no prejudice will 
result to the claimant by way of appellate review of the 
claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

As noted above, the appellant maintains that she is entitled 
to an effective date as early as April 27, 1987 (the date of 
a personal hearing).  An effective date of benefits will be 
the date the claim was filed or the date entitlement arose, 
whichever is later.  Accepting that the appellant filed a 
claim in April 1987, the next question before the Board is 
whether the veteran was entitled to benefits at that time.  

In order to be awarded SMC at the "s" rate for housebound 
status, the evidence must show that the veteran had a 100 
percent disability PLUS additional disabilities rated at 60 
percent disabling OR be housebound.  Effective in April 1987, 
the veteran was service-connected as follows:

?	100 percent for major chronic depression, 
?	40 percent for below the knee amputation, right leg,
?	10 percent for low back strain,
?	10 percent for reflux esophagitis,
?	0 percent for residual scarring, cyst on right wrist, 
and 
?	0 percent for residual scarring, right iliac crest.

He had been in receipt of SMC at the "k" rate for loss of 
use of foot since separation from service in June 1971.  He 
was rendered incompetent effective in July 1987.  

The veteran's 100 percent rating for a psychiatric disability 
satisfies the first criteria for an "s" rate.  However, his 
additional disabilities did not satisfy the criteria for an 
additional 60 percent rating.  

As noted in the regulations, the total disability rating will 
be combined, not added, using the Combined Ratings Table 
found at 38 C.F.R. § 4.25.  His additional disabilities were 
listed as 40% (below the knee amputation) + 10% (low back) + 
10% (reflux) + 0% wrist scar + 0% iliac crest scar.  
Application of the Ratings Table shows that the combined 
rating for the veteran's four additional service-connected 
disabilities was 50 percent.  Therefore, he did not, in fact, 
meet the schedular requirements for SMC under the "s" rate 
(which required a total of 60 percent additional 
disabilities).

Notwithstanding the above, the veteran may also be eligible 
under the "s" rate if he was shown to be housebound.  Under 
the regulations, the veteran would be entitled to SMC at the 
"s" rate if he was:

permanently housebound by reason of 
service-connected disability or 
disabilities.  This requirement is met 
when the veteran is substantially 
confined as a direct result of service-
connected disabilities to his or her 
dwelling and the immediate premises . . . 
and it is reasonably certain that the 
disability or disabilities and resultant 
confinement will continue throughout his 
or her lifetime.

38 C.F.R. § 3.350 (i)(2) (2004).

In this case, the Board finds that the veteran was, in 
effect, substantially confined to his dwelling and immediate 
premises by reason of his service-connected disabilities.

As noted above, the appellant testified in April 1987 that 
the veteran was unable to stay by himself.  She related that 
he would wander off, had bursts of temper and would put holes 
in the furniture, that he nearly started a fire trying to 
cook his dinner, and that she now paid someone to bring his 
meals if her family could not bring him food.  She stated 
that his treating psychiatrist told her that he needed to be 
watched at all times.  

In a December 1986 VA psychiatric examination, the examiner 
noted that it was difficult for the veteran to walk because 
of the amputation of the right leg.  He had difficulty 
sitting down and needed the assistance of his wife.  He 
indicated that he watched television, worked crossword 
puzzles, and recorded movies on his VCR during the day.  

In a February 1988 VA psychiatric examination, he reported 
that he spent his days watching television, listening to 
music, visiting with his sister and brother-in-law, and 
occasionally taking rides with them but that his back and 
right leg hurt.  His wife said that he could not answer the 
phone and that she gave someone a key to the house so they 
could check on him during the day.  

Based on the above evidence, the Board finds that the veteran 
was essentially confined to his premises because he could not 
travel outside of the home alone.  Further, he could not 
manage to cook his own meals and either received his meals 
from a family member or his wife paid someone to provide them 
for him.  In addition, he needed the assistance of another 
person with ambulation.  

Moreover, while not dispositive of the issue, the Board takes 
notice that the veteran was determined to be incompetent 
effective in July 1987.  This weighs in support of the claim 
that the veteran was essentially housebound because he was 
unable to manage his own affairs, either financial or 
otherwise.

As noted above, the effective date for an increase will be 
the day of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2004).  In 
this case, the Board is satisfied that the appellant filed a 
claim in April 1987.  The veteran had a 100 percent 
psychiatric disability and was shown to be housebound at that 
time.  Therefore, the Board finds that the appropriate 
effective date for SMC at the housebound rate is April 27, 
1987.

Entitlement to an Evaluation in Excess of 10 Percent for 
Reflux Esophagitis

Like the claim for an earlier effective date, the claim for a 
higher rating for reflux esophagitis has a long procedural 
history, which has been discussed in the numerous Board 
remands.  

Briefly, the Board granted service connection for a 
gastrointestinal disability by decision dated in November 
1998.  In essence, the Board concluded that the claim had 
been pending since 1984 and that his symptoms were related to 
military service.  In a February 1999 rating decision, the RO 
assigned a 10 percent disability rating effective to April 
24, 1984, the date the veteran was hospitalized for 
complaints of increasing reflux symptoms.

The appellant asserts, in essence, that the veteran's 
hospitalization in 1984 warrants a 30 percent rating.  She 
further contends that his current symptoms warrant a higher 
rating.  Based on the evidence outlined below, the Board 
finds that no more than the current 10 percent rating is 
warranted for the entire time on appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

Further, when a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).  In that 
respect, the RO determined that the veteran's now-diagnosed 
reflux esophagitis to be analogous to hiatal hernia under DC 
7346.  

Moreover, the Board notes that ratings under DCs 7301 to 
7329, in pertinent part, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2004).

Next, while this appeal was pending, the applicable rating 
criteria for the digestive system was amended effective July 
2, 2001.  See 66 Fed. Reg. 29,488 (May 31, 2001).  The timing 
of this change requires the Board to first consider the claim 
under the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

However, as the schedular ratings applicable to hiatal hernia 
(DC 7346) did not change as a result of these revisions, the 
Board finds that no prejudice will result to the veteran by 
way of appellate review of the claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346 (2004).

The medical evidence shows that the veteran was hospitalized 
in April 1984 with a history of hiatal hernia since 1969 and 
a two-month history of increasingly severe reflux symptoms.  
He was on regular medication, propped himself up on a pillow 
at night to sleep, and reported sour taste, regurgitation, 
and decreased appetite.  He was admitted for an endoscopy.  
The final diagnosis was reflux esophagitis and he was 
discharged home on the second day.

The Board finds that a single hospitalization for increasing 
symptoms does not satisfy the criteria for a higher rating.  
Specifically, as noted above, a higher rating requires 
dysphagia (difficulty swallowing), pyrosis (burning 
sensation), and regurgitation accompanied by substernal or 
arm or shoulder pain, which is productive of considerable 
impairment of health.  While the veteran reported 
regurgitation, decreased appetite, and a burning sensation, 
there was no evidence of substernal, arm, or shoulder pain.  

Moreover, there was no indication that the veteran's symptoms 
resulted in "considerable" impairment of his health.  The 
Board notes that the veteran was apparently hospitalized in 
order to undergo the endoscopy procedure and was discharged 
on the second day without complications.  Therefore, there is 
no evidence to suggest a "considerable" impact on his over-
all health.  For those reasons, the 1984 hospitalization does 
not support a higher rating. 

Next, in a September 1984 VA examination, the veteran related 
a history of, among other things, hiatal hernia since 1969.  
He complained of indigestion, regurgitation of bitter fluid, 
and a burning sensation.  The examiner related that an 
endoscopy showed no ulcers but scarring.  The examiner 
recommended that the veteran avoid spicy food and late meals.  
He had his head of bed elevated and was taking medication.  
The final diagnoses included a history of hiatal hernia.

A January 1985 outpatient treatment record indicated that the 
veteran was followed for peptic ulcer disease.  It was 
reported that a 1984 endoscopy showed pyloric scarring 
compatible with old peptic ulcer disease but no evidence of 
esophageal pathology.  He was on Tagamet and Mylanta 
regularly.  The treating physician noted that the veteran was 
doing well and the veteran stated that his indigestion was 
well-controlled.  

A January 1985 outpatient treatment record indicated that the 
veteran weighed 201 lbs.  In July 1985, he weighed 203 lbs.  
By way of comparison, he weighed 185 lbs. in September 1983, 
and a 190 lbs. in December 1983.  Therefore, it appears that 
his weight had been fairly stable over a number of years, and 
had actually increased during 1985.

In a December 1986 VA examination, the veteran was reported 
to be taking Tagamet, Gaviscon, and Mylanta.  He related a 
history of a hiatal hernia in 1969 and complained of frequent 
indigestion, night regurgitation, choking, avoidance of spicy 
foods and late meals, and sleeping with his head of bed 
elevated.  Physical examination revealed no organomegaly, no 
masses, no tenderness, and normal bowel sounds.  A December 
1986 upper GI showed minimal gastroesophageal reflux, and no 
ulcers or masses.  

The Board finds that neither the September 1984 or December 
1986 examinations, nor the outpatient treatment records for 
that time period support a higher rating.  While the veteran 
was taking regular medications for symptom relief, there was 
no evidence of "considerable" impairment of health as 
evidenced by fairly stable weight.

Subsequently, the veteran underwent multiple VA psychiatric 
examinations and received care for other medical problems; 
however, there were very few notations regarding 
gastrointestinal complaints.  In a September 1992 outpatient 
treatment note, his weight was reported as 209 lbs.  In 
October 1992, his weight was reported as 213 lbs. and there 
was a history of peptic ulcer disease and hiatal hernia 
noted.  He was still on medication.  The clinical impressions 
included peptic ulcer disease/hiatal hernia "well 
controlled."  

In a March 1993 VA mental disorders examination, he related 
that his weight had diminished slight and that his appetite 
was variable but there were no physical findings with respect 
to a gastrointestinal disorder and no gastrointestinal 
diagnosis made.  

Subsequent outpatient treatment records reflect occasional 
complaints of recurrent indigestion with reflux.  In a 
private note dated in May 1997, the veteran's weight was 
reported as 216 lbs.  In July 1998, he related to his private 
physician that he was not having major indigestion.  His 
medication had been changed.  In a July 1999 VA outpatient 
treatment note, he denied chest pain, shortness of breath, 
nausea, vomiting, diaphoresis, bowel or bladder problems, 
difficulty swallowing, or throat pain.  Other records reflect 
a clinical impression of indigestion and he was taking 
medication.  

In a November 2000 statement, the veteran's wife indicated 
that he had constant belching, a lot of gas, used Maalox and 
Mylanta, his weight was reduced from 270 lbs. to 230 lbs., 
and he had difficulty eating sometimes or would throw-up his 
food.  She related that he could not eat fast or a lot at one 
time.  In a private cancer treatment record, he reportedly 
weighed 226 lbs.  More recent outpatient treatment records 
show very little to no treatment for reflux disease.

After a careful review of the claims file, including medical 
evidence for the entire time on appeal, the Board finds that 
there is no evidence to warrant a higher rating for reflux 
esophagitis.  More recent medical evidence reflects that the 
veteran's symptoms are well-controlled on medication.  
Moreover, there is no evidence of "persistently recurrent" 
epigastric distress, substernal, arm, or shoulder pain, or 
indications of weight loss, hematemesis, or melena with 
moderate anemia.  

This is evidenced by a fairly consistent weight over multi-
years, despite the appellant's contention that the veteran 
had lost a significant amount of weight, and no indication 
that his gastrointestinal disorder has resulted in any 
impairment in his health.  While he has complained of 
regurgitation, a sour taste, and occasional difficulty 
swallowing, those symptoms alone are not sufficient to 
warrant a higher rating.  Importantly, there has been no 
indication by any of the treating physicians (private or VA) 
that he has experienced a "considerable" impairment of 
health.  Therefore, there is no basis for a higher evaluation 
under DC 7346.  

The Board has considered the veteran's and the appellant's 
written statements that his gastrointestinal disability is 
worse than currently evaluated.  Although their statements 
are probative of symptomatology, they are not competent or 
credible evidence to establish all criteria required for a 
higher rating.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.
  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
gastrointestinal disability warrants a 10 percent evaluation, 
but no more.  It is the conclusion of the Board, therefore, 
that the evidence on file does not support higher rating.  
The current objective findings more nearly approximate those 
for the 10 percent rating, and accordingly the lower rating 
is for application.  38 C.F.R. § 4.7 (2004).  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the veteran 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case were provided to the veteran in 
September 2001 and December 2003.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices. 

The April 2001 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In light of the actual notice 
provided, the Board finds that any content deficiency in the 
April 2001 notice letter was non-prejudicial error.  

Further, inasmuch as the Board is allowing SMC at the 
housebound rate, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service private and VA 
medical records relevant to the issue on appeal have been 
requested or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER

Entitlement to special monthly compensation at the housebound 
rate is granted effective April 27, 1987, subject to the law 
and regulations governing the payment of monetary benefits.

The claim of entitlement to an evaluation in excess of 10 
percent for reflux esophagitis is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


